Citation Nr: 0304831	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from  August 1943 to October 
1945.  He died in January 1999, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 1999, 
which denied service connection for the cause of the 
veteran's death.  The case was previously remanded to the RO 
in January 2001.


FINDINGS OF FACT

1.  The veteran died many years after service, of 
cerebrovascular accident, due to or as a consequence of 
peripheral vascular disease, due to or as a consequence of 
diabetes mellitus, due to or as a consequence of coronary 
artery disease.  These diseases began many years after 
service, and were not caused by any incident of service or by 
an established service-connected disability.

2.  During his lifetime, service connection was established 
for a left knee disability (with separate ratings of 30 
percent for instability, and 10 percent for arthritis with 
limitation of motion) and post-traumatic stress disorder 
(PTSD) (rated 10 percent); the established service-connected 
conditions did not play a role in his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service in the Army from  August 1943 
to October 1945.  This included combat service in World War 
II.  Service medical records show that pes planus (flat feet) 
and a left varicocele were noted at the July 1943 examination 
for induction.  The veteran was hospitalized for tonsillitis 
in July 1944.  In February 1945, he sustained a left knee 
contusion with damage of the medial meniscus when the jeep in 
which he was riding went into a shell hole on the way back to 
the front; he received treatment for the left knee injury and 
was awarded a Purple Heart Medal.  The separation examination 
report in October 1945 noted the history of the left knee 
injury.  Findings were normal except for a left varicocele 
and pes planus.  Blood pressure was 110/72, and urinalysis 
was negative for sugar.  

A VA examination in June 1946 noted internal derangement of 
the left knee with probable meniscus damage.  Congenital pes 
planus was also noted.

A July 1946 RO decision granted service connection and a 0 
percent rating for a left knee disorder.

A periodic examination in connection with the veteran's 
reserve service in December 1957 noted asymptomatic flat 
feet.  No complaints or abnormal findings pertaining to the 
left knee, heart, or endocrine system were noted.  

VA treatment records dated from 1986 to 1988 show the 
veteran's treatment for multiple medical problems including 
obesity and angina.  The records indicate that he was 
diagnosed with non-insulin dependent diabetes mellitus 
(NIDDM) in January 1986.  In September 1987, his complaints 
included left leg and knee swelling with limitation of motion 
in the left knee, and the assessment was old trauma to the 
left leg with chronic intermittent swelling and pain in the 
left knee.  X-rays showed traumatic arthritis.  In December 
1987, he complained of pain and swelling in the left foot and 
leg for the past three weeks.  Spastic flat feet with 
overlying arthritis of the mid-foot was noted in December 
1987.  

A June 1988 RO decision increased the left knee disability 
rating to 10 percent.

A VA examination in April 1989 noted degenerative changes of 
the left knee.  

An April 1990 Board decision increased the left knee 
disability rating to 20 percent.

Subsequent VA records show the veteran's continued treatment 
for multiple disorders, including cardiovascular disease and 
diabetes.  In February 1993, he complained of left knee pain 
and swelling, and degenerative joint disease of the left knee 
was noted in March 1993.  During a hospitalization from 
January to February 1993, a history of diabetes mellitus, 
congestive heart failure, pacemaker implant, and chronic 
stasis dermatitis was noted.  

In December 1993, the veteran was hospitalized in a VA 
facility for treatment of an ulcer of the right foot.  He had 
been followed for cellulitis of the right great toe since 
September 1993.  Past medical history included NIDDM 
diagnosed in 1986; myocardial infarction in May 1991; status 
post pacemaker implantation in 1991; and a history of a left 
knee injury in a motor vehicle accident in 1964.  Discharge 
diagnoses were ulcer of the right great toe, NIDDM, coronary 
artery disease, congestive heart failure, and degenerative 
joint disease.  Medical records from the mid 1990s also note 
the left knee disability, with use of a knee brace.

In May 1996, the veteran underwent three vessel coronary 
artery bypass grafting in a VA facility. Discharge diagnoses 
were coronary artery disease, diabetes, hypertension, chronic 
atrial fibrillation, and peripheral vascular disease.  
Outpatient treatment records show that in July 1996, NIDDM 
and an infected right great toe for the past two weeks were 
noted.  The veteran also complained of left leg pain.  

In May 1997, it was noted that the veteran had insulin-
dependent diabetes mellitus (IDDM).  He was hospitalized in 
June 1997 with a myocardial infarction.  His history of 
chronic ailments including cardiovascular disease and 
diabetes was noted.  Diabetic foot ulcers were noted.  In 
July 1997, his multiple medical problems were noted to 
include deep vein thrombosis extracted from the right femoral 
system in 1996, IDDM, degenerative joint disease of the feet, 
pes planus, chronic stasis dermatitis, chronic ulcer on the 
great toes, and advanced degenerative joint disease of the 
left knee.  Records show his follow-up for diabetic foot 
ulcers.  In November 1997, it was noted that he had had these 
ulcers for more than two years.  In May 1998, it was noted 
that compromise of both femoral arteries was now present, as 
well as disease at the popliteal artery.  Moderately severe 
peripheral vascular disease with stasis ulcers on the plantar 
surfaces of the toes, and osteomyelitis of the great toes to 
be ruled out, were noted; X-rays showed no evidence of 
osteomyelitis.  X-rays showed artherosclerotic calcifications 
suggesting he was diabetic.  Degenerative joint changes were 
present in the feet.  

In June 1997, the RO increased the left knee disability 
rating to 30 percent.

Records from Providence Hospital show the veteran was 
hospitalized from June to July 1998 for treatment of 
bilateral osteomyelitis of the feet.  His circulation was not 
felt to be sufficient, and he underwent amputations of the 
left first metatarsal, and right first and second toe rays.  
The final diagnoses were bilateral lower extremity 
osteomyelitis, bilateral occlusive disease of the tibial 
arteries, diabetes mellitus, coronary artery disease, and 
history of arterial embolism.  

Outpatient records show the veteran's follow-up treatment 
with J. Mena, M.D.  In September 1998, both of his bypasses 
were working, and his amputation sites were still 
granulating.  

A December 1998 VA examination diagnosed PTSD.

In December 1998, the RO granted service connection and a 10 
percent rating for PTSD.  The RO also assigned two separate 
ratings for the service-connected left knee disorder; 30 
percent for instability, plus 10 percent for arthritis with 
limitation of motion.

Medical records from January 1999 note there was good 
granulation tissue from prior toe amputations, and the 
bypasses were patent.  The veteran had developed edema of 
both lower extremities, as well as orthopnea and dyspena on 
exertion.  The following week, it was noted that the left 
popliteal to peroneal artery bypass graft had occluded which 
Dr. Mena believed was an embolus.  

The veteran was hospitalized in Providence Hospital in 
January 1999 because of acute problems in the left lower 
extremity from his peripheral vascular disease.  It was noted 
he had severe peripheral vascular disease with prior related 
surgeries in both lower extremities.  Presently, the left 
foot and distal leg were blue and mottled.  The impression 
was occlusion of left popliteal to peroneal artery bypass 
graft.  It was planned that he undergo revascularization or 
amputation of the left leg because of the problem.  It was 
noted he had a history of an embolism to his right lower 
extremity in the past.  Dr. Mena felt the current left lower 
extremity problem might be due to an embolus or possibly a 
thrombosis of the graft.  Other impressions on admission 
included diabetes mellitus, congestive heart failure with 
recent exacerbation of symptoms, status post bilateral toe 
amputations, and status post coronary artery bypass grafting.  
During the current hospital admission, due to a diagnosis of 
an ischemic left foot, a left femoral to peroneal artery 
bypass graft was performed by Dr. Mena.  On the third 
postoperative day, the veteran appeared unresponsive and 
jaundiced.  He failed to improve, and his mental status 
deteriorated.  After lapsing into a coma, he eventually 
passed away.  The hospital discharge summary lists the cause 
of death as respiratory failure due to respiratory arrest.  
The final diagnoses were advanced peripheral vascular disease 
with ischemia of the left foot, severe coronary artery 
disease, and diabetes.  

According to the death certificate, signed by Dr. Mesa, the 
veteran died in January 1999, at the age of 78 years.  The 
certificate lists the immediate cause of death as 
cerebrovascular accident, due to or as a consequence of 
peripheral vascular disease, due to or as a consequence of 
diabetes mellitus, due to or as a consequence of coronary 
artery disease.  

Dr. Mena wrote, in a letter dated in February 1999, that the 
veteran underwent a left femoral-peroneal artery bypass 
graft, and shortly thereafter, suffered a cerebrovascular 
accident which was the immediate cause of his death.  He said 
that the occluded artery in his left lower extremity was as 
likely as not to have resulted from the service-connected 
internal derangement of the left lower extremity.  

In April 1999, the file was reviewed by a VA physician.  This 
doctor noted that neither the left knee disorder nor flat 
feet would be associated with peripheral vascular disease and 
subsequent need for bypass surgery to the leg.  The doctor 
concluded that based on the information in the veteran's 
file, there was no evidence that the left knee trauma in 
service led to the need for revascularization of the leg.  

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, the supplemental 
statement of the case, and a Board remand, the appellant has 
been informed of the evidence necessary to substantiate her 
claim, and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant evidence 
has been obtained, and medical opinions have been obtained.  
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from 1943 to 1945.  He died 
in 1999.  At the time of his death, he was service-connected 
for a left knee disability (with separate ratings of 30 
percent for instability, and 10 percent for arthritis with 
limitation of motion) and for PTSD (rated 10 percent);

Medical records show that many years after service the 
veteran developed diabetes and cardiovascular disease, 
including involvement of the heart and peripheral vessels.  
He underwent a number of surgeries for the cardiovascular 
disease, which gradually worsened, and operations included 
those for peripheral vascular disease in both lower 
extremities.  The terminal hospital records show that the 
veteran, who had known severe cardiovascular disease and 
diabetes, was admitted because of acute peripheral vascular 
disease symptoms involving the left lower extremity; there 
was ischemia of the left foot, and it was felt the left leg 
might have to be amputated.  During the admission, he 
underwent left femoral to peroneal artery bypass graft 
surgery, performed because of the left foot ischemia.  
Subsequent to the surgery, his condition further deteriorated 
and he died in the hospital.  According to the death 
certificate, the immedicate cause of death was 
cerebrovascular accident, due to or as a consequence of 
peripheral vascular disease, due to or as a consequence of 
diabetes mellitus, due to or as a consequence of coronary 
artery disease.  The evidence does not show that any of these 
diseases were present until many years after service, and the 
evidence does not link them to service.  

The appellant contends that the veteran's service-connected 
left knee disability contributed to his death.  In support, 
she submitted a letter from his treating physician, Dr. Mena, 
who wrote, in February 1999, that the occluded artery in the 
left lower extremity was as likely as not to have resulted 
from the service-connected "internal derangement of the left 
lower extremity."  However, a VA physician reviewed the file 
in April 1999, and concluded that based on the information in 
the veteran's file, there was no evidence that the service-
connected left knee disorder led to his peripheral vascular 
disease with need for revascularization of the leg.  

The Board finds the VA opinion to be more probative.  In this 
regard, the VA doctor had the opportunity to review the 
veteran's entire claims folder.  The veteran was service-
connected for residuals of a left knee injury, and there is 
no suggestion in historical medical records that the left 
knee injury in service caused peripheral vascular disease or 
that the service-connected left knee disorder caused him to 
develop peripheral vascular disease (including the acute left 
lower extremity peripheral vascular disease problems that 
were treated during his terminal hospital admission).  In 
fact, past clinical records from Dr. Mena himself do not 
mention the veteran's left knee disability in connection with 
peripheral vascular disease of both lower extremities.  The 
veteran's terminal hospitalization records do not refer to 
the left knee disability.  The death certificate, signed by 
Dr. Mena, does not mention the left knee disability.  
Similarly, the other medical records do not implicate the 
veteran's left knee disability in the development or 
progression of peripheral vascular disease, heart disease, or 
diabetes mellitus. 

The evidence as a whole shows the veteran died as the result 
of diseases that developed many years after service and which 
were unrelated to service and unrelated to the established 
service-connected disorders.  The service-connected left knee 
disorder and PTSD played no role in death.  The weight of the 
evidence demonstrates that a disability incurred in or 
aggravated by service did not cause or contribute to the 
veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death,the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

